IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00314-CR
 
Michael Larkin,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 52nd District Court
Coryell County, Texas
Trial Court No. FO-06-18232
 

ABATEMENT ORDER





 
            Michael Larkin was convicted of attempted
aggravated kidnapping and sentenced to 20 years in prison.  He appealed this
conviction.  In a letter received by the Court on July 17, 2007, appointed
counsel informed the Court that Larkin instructed counsel to withdraw from the
appeal.  Counsel is unsure whether Larkin will request new appointed counsel,
retain counsel, or seek to represent himself on appeal.
            This appeal is abated to the trial
court to hold a hearing within 30 days from the date of this order to consider
whether to allow counsel to withdraw, whether to appoint new counsel for Larkin
or allow Larkin to retain counsel, or whether Larkin may represent himself on
appeal.  If Larkin desires to waive his right to counsel and represent himself
on appeal, the waiver should be made knowingly and intelligently and he should
be warned of the dangers and disadvantages accompanying such waiver.  Faretta
v. California, 422 U.S. 806, 835, 95 S. Ct. 2525, 2541, 45 L. Ed. 2d 562 
(1975); Hatten v. State, 71 S.W.3d 332, 333 (Tex. Crim. App. 2002).  A waiver
of the right to counsel must be in writing and must substantially comply with
article 1.051(g) of the Code of Criminal Procedure.  See Tex. Code Crim. Proc. Ann. art.
1.051(g) (Vernon 2005).            Supplemental Clerk’s and Reporter’s Records
are ordered to be filed within 45 days from the date of this order. 
 
                                                                        PER
CURIAM
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
abated
Opinion
delivered and filed July 25, 2007
Do
not publish